J-A08009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF Z.K.S.I.          :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: E.K.I., SR., FATHER       :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1150 WDA 2021

             Appeal from the Decree Entered August 27, 2021
    In the Court of Common Pleas of Cambria County Orphans’ Court at
                            No(s): 2020-720

 IN RE: ADOPTION OF E.K.I., JR.       :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: E.K.I., SR., FATHER       :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1151 WDA 2021

             Appeal from the Decree Entered August 27, 2021
    In the Court of Common Pleas of Cambria County Orphans' Court at
                          No(s): 2022-722 IVT

 ADOPTION OF: U.Z.M.I.                :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: E.K.I., SR., FATHER       :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1152 WDA 2021

             Appeal from the Decree Entered August 27, 2021
    In the Court of Common Pleas of Cambria County Orphans' Court at
                        No(s): No. 2020-721 IVT


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.
J-A08009-22



MEMORANDUM BY BENDER, P.J.E.:                       FILED: APRIL 27, 2022

       E.K.I., Sr., (“Father”) appeals from the decrees entered on August 27,

2021, that granted the petitions filed by the Cambria County Children and

Youth Services (“CYS”) to involuntarily terminate his parental rights to three

children, twins Z.K.S.I. and U.Z.M.I. (born in December of 2019) and E.K.I.,

Jr. (born in June of 2016) (“Children”).1 After review, we affirm.

       Father previously filed an appeal following the trial court’s orders

changing the Children’s goals to adoption.            We rely on this Court’s

memorandum for an overview of the facts found by the trial court.2

              The record reveals that [CYS] obtained protective custody
       of E.I., Jr., on July 26, 2019, prior to the births of U.I. and Z.I.
       The juvenile court entered an order memorializing E.I., Jr.’s[]
       placement on July 30, 2019, and CYS filed a shelter care
       application that same day. In its application, CYS averred that
       Mother left E.I., Jr., under the supervision of an older half-sibling,
       who threw E.I., Jr. Mother did not seek medical attention for E.I.,
       Jr., resulting in a charge of endangering the welfare of children
       and a child abuse investigation. CYS further averred that Father
       was facing a child abuse investigation for allegedly striking and
       bruising the older half-sibling, and that there were reports of
       domestic disputes between Mother and Father. CYS filed a
       dependency petition on August 2, 2019, in which it raised
       concerns identical to those in the shelter care application. The
       court entered a shelter care order on August 5, 2019, and
       adjudicated E.I., Jr., dependent by order entered August 20,

____________________________________________


1 The parental rights of Children’s mother, B.S., (“Mother”) were also
terminated. Mother has filed a separate appeal to this Court. See 1114 WDA
2021.

2 The memorandum opinion quoted here identifies the Children only by their
first and last initials and omits the initials for their middle name(s), which we
have included.

                                           -2-
J-A08009-22


        2019. The court designated his permanent placement goal as
        return to parent or guardian.

              CYS obtained protective custody of U.I. and Z.I. shortly after
        their births, and on January 13, 2020, filed petitions for
        dependency. As to Father, CYS averred that his home was
        inappropriate, and that Mother had reported he was drinking
        heavily and being verbally abusive toward her. CYS further
        averred that Father had not completed his court-ordered domestic
        violence program, and that he was subject to a Protection From
        Abuse (“PFA”) order from January 2019 until July 2019, because
        of domestic disputes with Mother. On January 23, 2020, the court
        adjudicated U.I. and Z.T. dependent and established their
        permanent placement goals as return to parent or guardian.

               Beginning with the adjudication of E.I., Jr., and continuing
        with the adjudications of U.I. and Z.I., the juvenile court ordered
        Father to cooperate with service providers and complete certain
        objectives. Father’s objectives included completing a domestic
        violence program, submitting to random drug screens, and
        completing drug and alcohol treatment, among others. Father
        failed to cooperate with the service providers, and the juvenile
        court found that he was in minimal compliance with the family
        service plan and had made minimal progress toward reunification.

              On August 13, 2020, the court scheduled a hearing to
        consider whether to change the permanent placement goals for
        E.I., Jr., U.I., and Z.I. from return to parent or guardian to
        adoption. At the conclusion of the hearing, the court announced
        that it would change the [C]hildren’s goals. It entered goal
        change orders on August 20, 2020….

In the Interest of: Z.I., Nos. 964, 965 and 966 WDA 2020, unpublished

memorandum at 1-3 (Pa. Super. filed March 12, 2021) (footnotes omitted).

        As noted above, E.K.I., Jr.3 was removed by Emergency Shelter Order

and was determined to be dependent. In January of 2019, a PFA was issued

due to domestic disputes. Father was drinking heavily and no supplies existed

____________________________________________


3   Older children were also removed from Mother’s care at the same time.

                                           -3-
J-A08009-22



in the home for the arrival of the twins. Following the birth of the twins, they

were removed from Mother and Father’s custody and were deemed dependent

children. After subsequent permanency review hearings, both parents were

found to be minimally compliant, making minimal progress toward alleviating

the circumstances necessitating the original placements. At the time of the

goal change hearings, the trial court found that Father had failed to maintain

sobriety and was unsuccessfully discharged from drug and alcohol treatment.

The parents continued to be involved in domestic disputes. Father also failed

to maintain a stable residence, which resulted in his being homeless.

Additionally, in connection with the goal change, the trial court found:

      15. The findings of the Juvenile Court at the May 26, 2020
      Permanency Review Hearing showed that Father had not met his
      burden. That [c]ourt found that there had been no compliance
      with the permanency plan in that [Father] had not had contact
      with the [C]hildren in over six months. Further, there had been
      no progress by him towards alleviating the circumstances which
      necessitated the original placement. The [c]ourt further found
      that aggravated circumstances existed as to [Father] … and he
      failed to maintain substantial and continued contact with the
      [C]hildren for a period of six months. The [c]ourt further found
      that [Father] was no longer a placement option for the [C]hildren.

Trial Court Final Decree, 8/27/2021, at 8 ¶15.

      On October 1, 2020, CYS filed petitions to involuntarily terminate the

parental rights of both Mother and Father to the three Children pursuant to 23

Pa.C.S. § 2511(a)(1), (2) and (5). In the context of the termination hearing,

the court noted statements by a CYS caseworker that

      [Father] demonstrated that his [C]hildren were not his priority
      within a week prior to the goal change hearing. Within that one

                                     -4-
J-A08009-22


       week, the Agency received reports of [Father’s] drinking, police
       reports of domestic disputes, and [Father] did not go to work all
       week…. No one disputes that [Mother] and [Father] love their
       [C]hildren. As observed through visitation with the [C]hildren,
       neither parent present[s] a nurturing bond to their [C]hildren.
       Though [E.K.I., Jr.] has a relationship with both [Mother] and
       [Father], he, as well as the twins, do not have that parent-child
       bond with either of them. [All three Children] have a genuine
       bond with their foster family, which demonstrates that they will
       be able to build a healthy bond with their adoptive family.

Id. at 10 ¶ 19. Another CYS social worker indicated that:

             [Father] has not demonstrated stability in a lifestyle that
       would be conducive to reunification…. He is not forthcoming with
       information with his social worker and verbalizes his belief that
       appropriate boundaries are already in place. It is this social
       worker’s opinion that [Father] would have to become more
       forthcoming with the information he provides during sessions. He
       would need to address any drug and alcohol issues and
       consistently maintain his mental health prior to the consideration
       of reunification.

Id. at 10 ¶ 20. The court also found that the termination of any bond between

Father and the Children would not detrimentally affect them.

       Therefore, based on the facts presented, the trial court concluded that

CYS had met its burden of proof that Father’s parental rights to the three

Children should be terminated pursuant to 23 Pa.C.S. § 2511(a) (1), (2) and

(b).   Father then filed a timely appeal to this Court, raising the following

issues:

       1. Whether the trial court erred in concluding that the agency had met
          its burden of proof by clear and convincing evidence[?]

       2. Whether the trial court erred and/or abused its discretion in making
          the determination to terminate the Father’s rights to his children,
          Z.K.S.I., E.K.I., JR., and U.Z.M.I.[?]

Father’s brief at 4.

                                     -5-
J-A08009-22


      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

                                      -6-
J-A08009-22


      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).



                                      -7-
J-A08009-22


     As noted above, the trial court terminated Father’s parental rights

pursuant to section 2511(a)(1), (2) and (b). We need only agree with the

trial court as to any one subsection of section 2511(a), as well as section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Here, we analyze the court’s decision to terminate under

sections 2511(a)(2) and (b), which provide as follows:


     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                   ***

     (2) The repeated and continued incapacity, abuse, neglect or
     refusal of the parent has caused the child to be without essential
     parental care, control or subsistence necessary for his physical or
     mental well-being and the conditions and causes of the incapacity,
     abuse, neglect or refusal cannot or will not be remedied by the
     parent.

                                   ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).




                                    -8-
J-A08009-22



      We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      Father’s brief contains a discussion of the law referencing subsection

2511(a), however, he notes that although CYS had been involved with Mother

since 2008, his involvement was only initiated at the time of E.K.I., Jr.’s

removal in July of 2019. He acknowledges his failures to meet some of CYS’s

requirements for reunification with the Children, but blames Mother for his

troubles, identifying the PFA obtained by Mother and the criminal charges filed

against him resulting in his incarceration from the fall of 2020 until February

2021 and from June of 2021 to August of 2021, as the reason. Father also

contends that Mother’s extensive history with CYS impacted the perception of



                                     -9-
J-A08009-22


his efforts. He also notes the impact of the COVID-19 pandemic and blames

CYS for his lack of contact with the Children, resulting in a finding of

aggravating circumstances, because CYS failed to return his phone calls and

respond to his requests to see the Children.

      Having reviewed the record, we conclude that it supports the findings of

the trial court that Father has not provided the Children with the essential

parental care, control and subsistence necessary for their mental and physical

well-being, and that Father is unable or unwilling to remedy the causes of his

parental incapacity, neglect or refusal. While the trial court noted Father’s

few positive accomplishments, it is clear that Father will not, or cannot,

become a capable parent for the Children at any point in the foreseeable

future.   Thus, we conclude that CYS has carried its burden of proving the

statutory grounds for termination under subsection 2511(a)(2). Therefore,

Father is not entitled to relief.

      Lastly, we recognize that Father has not provided any argument relating

to subsection 2511(b).        However, the trial court determined that the

termination of Father’s parental rights would not have a detrimental effect on

the Children. Rather, Father’s lack of visitation with E.K.I., Jr., undermined

any bond that might have existed. Furthermore, the court found that a bond

exists between the Children and their foster family. Therefore, the termination

of Father’s parental rights would not irreparably harm the Children.

Accordingly, Father is not entitled to relief.


                                      - 10 -
J-A08009-22


     Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2022




                          - 11 -